Campbell, J.
I concur in the conclusion to which the court has arrived, but desire to place my concurrence on the following reasons, in addition to those given in the opinion just pronounced.
The claim of plaintiff, though filed December 19, 1820, and favorably reported on January 6, 1821, was not confirmed by Congress until 28th February, 1828, after the purchase of defendant, under the 7th section of the Act of 11th May, 1820, which purchase was made May 7, 1822. The date of this entry being anterior to the Act of February 28, 1823, confirming plaintiffs’ claim, defendants claim to have the oldest and therefore the best title act of government. If, at the time of the entry, the officers of the government were authorized to sell the land in question, such probably would be the result.
I am, however, of opinion that the confirmation of plaintiffs’ claim, with its descriptive calls, was equivalent to a location, and that it took effect, not from the date of the act of confirmation, but had relation back to the time of filing the claim with the Commissioners, to wit, December 19, 1820.
By the 2d section of that Act, the right was given to claimants to sell their claims at any time before December 31, 1820. Before the expiration of this time, plaintiff made his application, and thereby acquired the right to a confirmation, which could not, I think, be defeated by a subsequent sale of the government.
The description of the land granted, by reference to contiguous grants, which had been previously made and confirmed, and the' surveys of which were on file, was sufficiently explicit to indicate its proper location and enable the proper officers to represent it on the maps of their office, in order that it might be reserved from sale, as they were required by law to do. Their not having done so, cannot prejudice the claim of plaintiff, who, by giving timely notice of his claim, did all that the law required of him.
The location of the JDe Berna claim as made, seems correct, and in accordance with the claim as originally filed, and must therefore prevail over the back concession entry of defendant, in so far as there is a confliction.